DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  lines 2 and 3 of claim 9 recite "the protective coating material", however, claim 1 refers to a protective coating.  For the purpose of this office action, the limitation will be treated as if it states material of the protective coating.  Appropriate correction is required.  It is noted that correction of claim 9 will address the limitation "the protective coating material" of claim 10.
Claim 29 is objected to because of the following informalities:  line 3 of claim 29 appears to contain a typographical error.  For the purpose of this office action the limitation will be treated as if it recites substrates.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 22, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. ("Use of GaSb films as residual gas pressure monitors").
	Regarding claims 1, 2, 4, 5, and 7, Patel discloses a part comprising a substrate comprising a thermoelectric material (GaSb - abstract); and a protective coating comprising an alkaline earth halide directly formed on an external surface of the substrate and exposed to the ambient environment (CaF2 - abstract).
	With regard to the limitation "thermoelectric part", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	The limitation "having a surface temperature of at least 350°C during operation of the thermoelectric part" is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With regard to the limitations "wherein external surface of the thermoelectric material, if exposed to the ambient environment at the surface temperature would sublime" and "prevents sublimation of the external surface thereof at the surface temperature", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 6, Patel discloses all the claim limitations as set forth above.  Patel further discloses the thickness of the protective coating is 100 nm (third line of second paragraph of left column on page 3).
	Regarding claim 22, Patel discloses all the claim limitations as set forth above. Patel further discloses the protective coating forms an outermost surface of the part (abstract).
	With regard to the limitation "thermoelectric part", as set forth above, the limitation is directed to the manner in which the part is intended to be used and it is noted that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
	Regarding claim 24, Patel discloses all the claim limitations as set forth above.  Patel further discloses only a single layer of the protective coating (abstract).
	Regarding claim 28, Patel discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the part is not operated at cryogenic temperatures", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claims 1-5, 7, 9-13, 22-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zawadzka et al. ("Enhancement of oxidation resistance of CoSb3 thermoelectric material by glass coating").
	Regarding claims 1-5 and 7, Zawadzka discloses a thermoelectric part comprising: a substrate comprising a thermoelectric material (abstract - CoSb3); and a protective coating comprising an alkaline earth halide directly formed on an external surface of the substrate and exposed to the ambient environment (CaF2 - last line of right column of page 68).
	While Zawadzka does disclose temperatures of up to 600°C (Conclusion section of page 74), the limitation "having a surface temperature of at least 350°C during operation of the thermoelectric part" is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	While Zawadzka does disclose the oxidation and sublimation of antimony in the discussion in the second paragraph of the left column on page 66; with regard to the limitations "wherein external surface of the thermoelectric material, if exposed to the ambient environment at the surface temperature would sublime" and "prevents sublimation of the external surface thereof at the surface temperature", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claims 9 and 10, Zawadzka discloses all the claim limitations as set forth above. Zawadzka further discloses material of the protective coating and material of the external surface of the substrate have matched coefficients of thermal expansion (abstract; second paragraph of left column on page 66).
	Regarding claim 11, Zawadzka discloses all the claim limitations as set forth above. Zawadzka further discloses the protective coating is chemically inert with respect to the material of the external surface of the substrate (abstract discloses a glass coating).
	Regarding claim 12, Zawadzka discloses all the claim limitations as set forth above. Zawadzka further discloses the external surface of the substrate is completely sealed by the protective coating (abstract discloses the coating effectively protects the thermoelectric substrate against antimony loss and oxidation up to 600°C).
	 Regarding claim 13, Zawadzka discloses all the claim limitations as set forth above. 
	While Zawadzka does disclose protection in temperatures up to 600°C (abstract), it is noted that with regard to the limitation "wherein the thermoelectric part operates with a surface temperature in excess of 450°C", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 22, Zawadzka discloses all the claim limitations as set forth above.  Zawadzka further discloses the protective coating forms an outermost surface of the thermoelectric part (abstract).  
	 Regarding claim 23, Zawadzka discloses all the claim limitations as set forth above.  Zawadzka further discloses no thermoelectric material of the thermoelectric part is exposed to the ambient environment (abstract discloses the coating effectively protects the thermoelectric substrate against antimony loss and oxidation up to 600°C).
	Regarding claim 24, Zawadzka discloses all the claim limitations as set forth above.  Zawadzka further discloses there is only a single layer of the protective coating (Conclusion section on page 74).
	Regarding claim 26, Zawadzka discloses all the claim limitations as set forth above.  
	While Zawadzka does disclose effective protection of the thermoelectric substrate against antimony loss and oxidation up to 600°C (abstract); it is noted that with regard to the limitation "wherein there is no loss of the external surface of the thermoelectric material underneath the protective coating due to sublimation after a heat treatment is performed according to the schedule shown in Figure 5", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Further, the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 28, Zawadzka discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein the part is not operated at cryogenic temperatures", the limitation is directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zawadzka et al. ("Enhancement of oxidation resistance of CoSb3 thermoelectric material by glass coating") as applied to claim 7 above, in view of Sharp et al. ("Thermoelectric properties of CoSb3 and related alloys").
	Regarding claim 8, Zawadzka discloses all the claim limitations as set forth above.  
	Zawadzka does not explicitly disclose the at least one semiconductor comprises a P-type or N-type semiconductor.
	Sharp discloses doped CoSb3 as either n-type or p-type (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the CoSb3 thermoelectric material disclosed by Zawadzka as either an n-type or p-type element, as disclosed by Sharp, because the use of thermoelectric material such as CoSb3 as a p-type or n-type material amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using the disclosed CoSb3 as a p-type or n-type material based on the teachings of Zawadzka and Sharp.
Claims 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. ("The effects of diffusion barrier layers on the microstructural and electrical properties in CoSb3 thermoelectric modules") in view of Zawadzka et al. ("Enhancement of oxidation resistance of CoSb3 thermoelectric material by glass coating").
	Regarding claim 14, Song discloses a thermoelectric device comprising semiconductor substrates formed of thermoelectric material (Fig. 1) spaced between, and in parallel, with conductive interconnects (Fig. 1).
	Song does not explicitly disclose a protective coating comprising an alkaline earth halide and exposed to the ambient environment.
	Zawadzka discloses a thermoelectric part comprising: a substrate comprising a thermoelectric material (abstract - CoSb3); and a protective coating comprising an alkaline earth halide directly formed on an external surface of the substrate and exposed to the ambient environment (CaF2 - last line of right column of page 68).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the protective coating of Zawadzka on the substrates of Song, because as taught Zawadzka, the protective coating effectively protects the thermoelectric substrate against antimony loss and oxidation up to 600°C (abstract).
	With regard to the limitations "having a surface temperature of at least 350°C during operation of the thermoelectric device" and "such that when thermal energy is applied to one of the interconnects, there is a temperature difference across the semiconductor substrates which generates a voltage potential", the limitations are directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With regard to the limitations "wherein external surfaces of the thermoelectric material, if exposed to the ambient environment at the surface temperature would sublime" and "to prevent sublimation of the external surfaces of the thermoelectric material at the surface temperature", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 29, modified Song discloses all the claim limitations as set forth above.  Modified Song further discloses said conductive interconnects comprise a hot-side contact and a cold-side contact (Song - Fig. 1), and the protective coating seals an interface of the semiconductor substrates and the hot-side contact (Zawadzka discloses in the abstract that the coating has good adherence and effectively protects the thermoelectric substrate against antimony loss and oxidation up to 600°C).
	With regard to the limitation "preventing necking due to sublimation of the thermoelectric material at the interface", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 22-24, 26, and 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMIR AYAD/           Primary Examiner, Art Unit 1726